705 S.E.2d 379 (2010)
STATE of North Carolina
v.
William Lee PAIT, Jr.
No. 360A10.
Supreme Court of North Carolina.
December 15, 2010.
Richard E. Jester, for Pait, William Lee Jr.
Yvonne Ricci, Assistant Attorney General, for State of N.C.
L. Johnson Britt, III, District Attorney, for State.

AMENDED ORDER
Upon consideration of the notice of appeal from the North Carolina Court of Appeals, filed by Defendant-Appellant on the 24th of August 2010 in this matter pursuant to G.S. 7A-30 (substantial constitutional question), the following order was entered and is hereby certified to the North Carolina Court of Appeals: the notice of appeal is
Dismissed ex mero motu by order of the Court in conference, this the 15th of December 2010."